Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 01 December 2021, of application filed, with the above serial number, on 10 July 2019 in which claims 1, 5-6, 9, 14, 16 have been amended. Claims 1-3, 5-21 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (hereinafter “Wang”, 2020/00301972) in view of Li et al (hereinafter “Li”, 2018/0262883).
As per Claim 1, Wang discloses a method in which one or more processing devices associated with a network analysis system perform operations comprising:
receiving, by a processor executing program code instructions, network data in the form of a temporal graph that includes nodes having respective identifiers and edges, wherein each edge (b) connects the first node to the second node to indicate an association of the first node with the second node, and (c) has a temporal value 
generating, by a processor executing program code instructions, a sequence of nodes by traversing a subset of nodes in the temporal graph along a subset of the edges having non-decreasing temporal values (at least paragraph 21-26, 30; par. 23; Fig. 3-6; par. 17; User clustering is based on a time series of user behavioral data 216, e.g., representing a sequence of user behavior associated with consecutive time periods (also “time windows”) T1, T2, T3);
determining, by a processor executing program code instructions and based on the sequence of feature values, a network embedding for each node of the subset of nodes traversed in the temporal graph, the network embedding for each node of the subset of nodes being representative of characteristics that describe the node (at least paragraph 21-26, 30; static (temporally unchanging) user attribute data 222 obtained a user database 118, are provided as input to a graph construction component 206, which reorganizes the data to create a data structure for an entity graph 224 that includes three types of nodes representing user entities, user attributes, and user clusters); and 

Wang teaches similarity between nodes based on a specified level of overlap between user attributes and user clusters, e.g., a certain number or fraction of shared attributes and clusters (at least paragraph 21-27, 30), but fails to explicitly disclose each edge (a) has a direction pointing from a first node to a second node, forming, by a processor executing program code instructions, a sequence of feature values by replacing the identifiers of nodes in the sequence of nodes with respective sets of feature values of the respective nodes, wherein a feature value in the set of feature values of a node comprises a structural feature that is associated with the node and is determined by a number of the edges connected to the node in the temporal graph. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Li. Li discloses, in an analogous art, each node having directed weighted edges that are obtained such that each node has labels (respective identifiers) 
As per Claim 2. The method of claim 1, further comprising determining one of the edges as an initial edge to start traversing the subset of nodes in the temporal graph (at least paragraph 23; creation of user clusters in accordance with some embodiments is illustrated in more detail. User clustering is based on a time series of user behavioral data 216, e.g., representing a sequence of user behavior associated with consecutive time periods (also “time windows”) T1, T2, T3, and so on. The user behavioral data 216 may result from pre-processing and aggregating logged user activity (as stored in the request log 120) over the time windows, for instance, daily, hourly, or per minute, depending, e.g., on the particular application context and average frequency of user action. Alternatively, the user behavioral data 216 may include the raw log data for the respective time windows; Li par. 61: traverse from each target node).
As per Claim 3. The method of claim 2, wherein determining one of the edges as an initial edge is performed by selecting the initial edge based on a uniform distribution of the edges (at least paragraph 23; creation of user clusters in accordance with some embodiments is illustrated in more detail. User clustering is based on a time series of 
As per Claim 5. The method of claim 1, further comprising: receiving additional network data describing a new edge added to the temporal graph; updating features of nodes connected to the new edge; generating a second sequence of nodes by reversely traversing, starting from the new edge, a second subset of nodes in the temporal graph along edges with non-increasing temporal values; forming a second sequence of feature values by replacing identifications of nodes in the second sequence 
As per Claim 6. The method of claim 5, further comprising: generating a third sequence of nodes by reversely traversing, starting from the new edge, a third subset of nodes in the temporal graph along edges with non-increasing temporal values, forming a third sequence of feature values by replacing identifications of nodes in the third sequence of nodes with feature values of the respective nodes; and updating embeddings of the nodes in the third sequence of nodes based on the feature values of the third sequence of feature values (at least paragraph 21-26, 30; par. 23; Fig. 3-6; par. 17; ie. third time window; User clustering is based on a time series of user behavioral data 216, e.g., representing a sequence of user behavior associated with consecutive time periods (also “time windows”) T1, T2, T3).
As per Claim 7. The method of claim 1, further comprising transmitting the network embeddings for the subset of nodes to a computing device associated with an online platform, wherein the network embeddings for the subset of nodes are usable for modifying the online platform (at least Fig. 1; 102).
As per Claim 10. The system of claim 9, wherein the feature values of the one or more nodes comprise feature values associated with a structure of the temporal graph (at least paragraph 21; a data structure for an entity graph).

As per Claim 12. The system of claim 11, wherein a node of the temporal graph corresponds to one of a webpage hosted by the online platform, a cookie ID assigned to a computing device visiting a webpage hosted by the online platform, an IP address associated with a computing device visiting the online platform, or a location associated with a computing device communicating with the online platform (at least Fig. 5; user-attribute nodes 506 (indicated by rounded rectangles): IP addresses).
As per Claim 21. The method of claim 1, wherein the structural feature associated with the node is determined by one or more of:
an indegree of the node indicating a number of edges pointing to the node (at least Li par. 61-64; indegree); or

Claims 9, 13-20 do not, in substance, add or define any additional limitations over claims 1-3, 5-7, 10-12 and therefore are rejected for similar reasons, supra.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li, further in view of Ahmed et al (hereinafter “Ahmed”, NPL: “Learning Role-Based Graph Embeddings”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Wang and Li disclose the method of claim 1, but fail to explicitly disclose wherein the network embeddings of the subset of nodes are generated based on a SkipGram model. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as .
	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See also Hong par. 101; Davies par. 51-56; Gibson par. 58-64

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/GREGORY TODD/Primary Examiner, Art Unit 2443